DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,750 B2 (hereinafter Mintie) in view of Harris (US 20100122783 A1) and in further view of Mintie (US 2004005008 A1, hereinafter Mintie ‘008). 
Regarding claim 1, Mintie teaches a UV disinfection unit comprising a collapsible frame, and a flexible collapsible envelope supported by the frame, said envelope having an inner surface formed from a fabric having a reflectivity of at least 50% and defining an inner volume for receiving at least a fomite having the size of a wheelchair to be disinfected and a second portion and a UV source for being received in said volume second portion.
	Mintie does not teach that the frame and envelope or collapsible or that the envelope has a thickness of 3 mils or less.

It would have been obvious to one of ordinary skill in the art at the time of the invention to make the fabric of Mintie have a thickness of less than 3 mils, as this is taught to be an effective size for a UV reflective film as described by Harris, with the advantage of making the envelope lightweight and easily portable.
Mintie ‘008 teaches an environmental enclosure with a collapsible frame and envelope (collapsible apparatus, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Mintie claim 1 to be collapsible in order make the system easily portable for transport and storage as described by Mintie ‘008.
Regarding claim 10, a flexible envelope such as that taught by Mintie is implicitly drapeable (e.g. it can be removed from the frame and draped over an object due to being flexible).
Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of Mintie in view of Harris in view of Mintie ‘008.
Regarding claim 3, claim 3 of Mintie teaches that said fabric has a reflectivity of at least 70%.
Regarding claim 4, claim 4 of Mintie teaches that said fabric has a reflectivity of at least 75%.
Regarding claim 5, claim 5 of Mintie teaches that said fabric has a reflectivity of at least 75%.
Regarding claim 6, claim 6 of Mintie teaches that the second portion comprises an opening comprising at least an extra weight coupled to the envelope proximate its perimeter.
Regarding claim 7, claim 7 of Mintie teaches an annular depression for receiving said extra weight.
Regarding claim 8, claim 8 of Mintie teaches that the envelope comprises an opening for receiving the object to be disinfected therethrough.
Regarding claim 9, claim 9 of Mintie teaches that the fabric is an aluminized fabric.
Claims 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Mintie in view of Harris.
Regarding claim 11, claim 10 of Mintie teaches a UV containment envelope, said envelope being flexible and collapsible and having an inner surface defining an inner volume comprising a first portion for receiving at least a fomite having the size of a wheel chair to be disinfected, said inner surface formed from a fabric having a reflectivity of at least 50% and a second portion for receiving a UV source.
Mintie does not teach that the envelope has a thickness of 3 mils or less.
	Harris teaches a UV reflective layer (metallized PET film, paragraph 38) having a thickness of less than 3 mils (0.5-1 mil).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the fabric of Mintie have a thickness of less than 3 mils, as this is taught to be an effective size for a UV reflective film as described by Harris, with the advantage of making the envelope lightweight and easily portable.
Regarding claim 17, a flexible envelope such as that taught by Mintie is implicitly drapeable (e.g. it can be removed from the frame and draped over an object due to being flexible).
Claims 12-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of Mintie in view of Harris.
Regarding claim 12, claim 11 of Mintie teaches that said fabric has a reflectivity of at least 70%.
Regarding claim 13, claim 12 of Mintie teaches that said fabric has a reflectivity of at least 75%.
Regarding claim 14, claim 13 of Mintie teaches that said fabric has a reflectivity of at least 96%.
Regarding claim 15, claim 14 of Mintie teaches that the second portion comprises an opening comprising at least an extra weight coupled to the envelope proximate its perimeter.
Regarding claim 16, claim 15 of Mintie teaches an opening for receiving said equipment therethrough.
Regarding claim 18, claim 16 of Mintie teaches that the fabric is an aluminized fabric.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-6, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 20140158910 A1) in view of Clark (US 20040166018 A1) and in further view of Harris.
Regarding claim 1, Fletcher teaches a UV disinfection unit (disinfecting device, paragraph 36 line 1) comprising:
A collapsible frame (control end housing 10, figure 5; collapsible, figure 6);
A flexible collapsible housing (accordion style walls, 14, figure 5, paragraph 36) supported by the frame, said housing having an inner surface formed from a reflective material (flexible reflective material, paragraph 36 line 35) and defining an inner volume having a first portion (near center, within walls 14, figure 5) for receiving a fomite having the size of a wheel chair (used with wheelchairs, paragraph 36 line 37) to be disinfected and a second portion (near control end housing, away from center, figure 5); and
A UV source (germicidal UV light 7) for being received in said volume second portion.
Fletcher does not teach that the reflective material is a fabric having a reflectivity of at least 50% or that the envelope has a thickness of 3 mils or less.
Clark teaches a sterilization device having an ultraviolet reflective fabric (fabric light trap which reflects light back into the sterilization chamber, paragraph 105) with a reflectivity of at least 50% (90% reflective claim 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Fletcher to have the by forming the envelope of the 
Fletcher and Clark do not teach that the envelope has a thickness of 3 mils or less.
	Harris teaches a UV reflective layer (metallized PET film, paragraph 38) having a thickness of less than 3 mils (0.5-1 mil).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the envelope of Fletcher have a thickness of less than 3 mils, as this is taught to be an effective thickness for a UV reflective layer as described by Harris, with the advantage of making the envelope lightweight and easily portable.
Regarding claim 10, a flexible material such as that taught by Fletcher and/or Clark is implicitly drapeable (e.g. it can be removed from the frame and draped over an object due to being flexible).
Regarding claim 3 and 4, Clark teaches that the fabric has a reflectivity of at least 70% or 75% (90%, claim 24).
Regarding claims 5 and 9, Fletcher and Clark do not teach that the fabric has a reflectivity of at least 95%, or that the fabric is aluminized.
Harris teaches an aluminized film layer that reflects 99% of ultraviolet rays (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Fletcher and Clark by aluminizing the reflective layer (fabric in the system of Clark) as taught by Harris, in order to maximize the reflectivity and optimize the disinfection in a known manner.
Regarding claim 6, Fletcher teaches that the second portion comprises an opening (objects passed through unit, paragraph 36 lines 38-39; implicitly at end comprising frame 10) comprising at least an extra weight (weight of frame 10) coupled to the envelope proximate its perimeter.
Regarding claim 8, Fletcher teaches that the envelope comprises an opening for receiving the object to be disinfected therethrough (objects passed through unit, paragraph 36 lines 38-39).
Regarding claim 11, Fletcher teaches a UV containment envelope (disinfecting device, paragraph 36 line 1), said envelope being flexible and collapsible (accordion style walls, 14, figure 5, paragraph 36) and having an inner surface defining an inner volume comprising a first portion (near center, within walls 14, figure 5) for receiving at least a fomite having the size of a wheel chair to be disinfected (near door, figure 5), and a second portion (control housing 10) for receiving a UV source (7).
Fletcher does not teach that the reflective material is a fabric having a reflectivity of at least 50% or that the envelope has a thickness of 3 mils or less.
Clark teaches a sterilization device having an ultraviolet reflective fabric (fabric light trap which reflects light back into the sterilization chamber, paragraph 105) with a reflectivity of at least 50% (90% reflective claim 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Fletcher to have the by forming the envelope of the highly reflective fabric material taught by Clark, as a matter of selecting a known material with high UV reflectivity known in the art.

	Harris teaches a UV reflective layer (metallized PET film, paragraph 38) having a thickness of less than 3 mils (0.5-1 mil).	
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the envelope of Fletcher have a thickness of less than 3 mils, as this is taught to be an effective thickness for a UV reflective layer as described by Harris, with the advantage of making the envelope lightweight and easily portable.
Regarding claim 12 and 13, Clark teaches that the fabric has a reflectivity of at least 70% or 75% (90%, claim 24).
Regarding claims 14 and 18, Fletcher and Clark do not teach that the fabric has a reflectivity of at least 95%, or that the fabric is aluminized.
Harris teaches an aluminized film layer that reflects 99% of ultraviolet rays (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Fletcher and Clark by aluminizing the reflective layer (fabric in the system of Clark) as taught by Harris, in order to maximize the reflectivity and optimize the disinfection in a known manner.
Regarding claim 15, Fletcher teaches that the second portion comprises an opening (objects passed through unit, paragraph 36 lines 38-39; implicitly at end comprising frame 10) comprising at least an extra weight (weight of frame 10) coupled to the envelope proximate its perimeter.
Regarding claim 16, Fletcher teaches that the envelope comprises an opening for receiving the object to be disinfected therethrough (objects passed through unit, paragraph 36 lines 38-39).
Regarding claim 17, a flexible material such as that taught by Fletcher and/or Clark is implicitly drapeable (e.g. it can be removed from the frame and draped over an object due to being flexible).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a UV disinfection unit having a frame and a flexible envelope with a UV source in a second portion of the envelope volume wherein the second portion comprises an opening with an extra weight coupled to its perimeter and the UV source comprises an annular depression for receiving said extra weight.
Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive.  
As argued above, Fletcher and Clark teach all the limitations of claim 1 except the thickness of the envelope, and one of ordinary skill in the art would be motivated to make the envelope of Fletcher (as modified by Clark) as thin as possible in order to limit the weight of the overall device and make it more easily portable.  Harris is relied upon .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/           Examiner, Art Unit 2881